ITEMID: 001-61344
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF AĆIMOVIĆ v. CROATIA
IMPORTANCE: 1
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1927 and lives in Zagreb.
9. From 1 August 1992 until 31 August 1995 the Croatian army used the applicant's cottage in Gospić, Croatia, for military purposes. After the members of the army had left, the applicant found that the house had been wrecked and his possessions removed.
10. On 20 March 1996 the applicant instituted civil proceedings for damages against the Republic of Croatia with the Zagreb Municipal Court (Općinski sud).
11. At the preliminary hearing on 18 November 1997 the applicant lodged an application to be exempted from payment of the court fees. The court heard the applicant, who stated that he lived with his daughter, son-in-law and grandchild in a flat in Zagreb which he owned. He also stated that he owned a small cottage and that his pension amounted to 1,624 kunas (HRK) per month. The court rejected the applicant's application for exemption from payment of the court fees and ordered him to pay the amount of HRK 6,780 within sixty days.
12. On 21 November 1997 the applicant appealed against the above decision to the Zagreb County Court (Županijski sud). He submitted a written copy of the appeal to the Zagreb Municipal Court. In the appeal he stated that his pension was his only income and that he had to support his daughter. Furthermore, his possessions were of no great value since his cottage had been wrecked. By paying the fees imposed, he would have jeopardised his own means of subsistence and those of the persons whom he supported.
13. However, the Zagreb Municipal Court did not forward the appeal to the Zagreb County Court, as the appellate court, because there was no written court decision on the applicant's application to be exempted from the court fees, which was a prerequisite for an appeal. On 31 December 1998 the statutory limitation period for non-payment of court fees expired and the issue thus became irrelevant.
14. On 6 November 1999 Parliament introduced a change to the Civil Obligations Act to the effect that all proceedings concerning claims in respect of damage resulting from acts carried out by members of the Croatian army and police in the performance of their duties during the Homeland War in Croatia were to be stayed.
15. On 28 November 2000 the proceedings were stayed.
16. In the meantime, on 24 August 2000, the applicant filed a constitutional complaint challenging the constitutionality of the above legislation. The Constitutional Court has not yet adopted any decision on that complaint.
17. The applicant also filed a constitutional complaint about the length of the proceedings.
18. On 18 December 2000 the Constitutional Court dismissed the latter complaint, finding that the applicant's right to have his civil claim decided within a reasonable time had not been violated as the courts had not been in a position to proceed with his case on account of the changes in legislation.
19. On 14 July 2003 Parliament passed new legislation concerning liability for damage resulting from acts carried out by members of the Croatian army and police in the performance of their duties during the Homeland War in Croatia.
20. Section 184 (a) of the 1999 Civil Obligations (Amendment) Act (Zakon o dopunama Zakona o obveznim odnosima, Official Gazette no. 112/1999) provided that all proceedings instituted against the Republic of Croatia in respect of damage caused by members of the Croatian army and police in the performance of their duties during the Homeland War in Croatia from 17 August 1990 to 30 June 1996 were to be stayed.
21. The Act also imposed an obligation on the government to submit to Parliament special legislation regulating liability for such damage within six months at the latest from the Act's entry into force.
22. The Act on the liability of the Republic of Croatia for damage caused by members of the Croatian army and police in the performance of their duties during the Homeland War (Zakon o odgovornosti Republike Hrvatske za štetu uzrokovanu od pripadnika hrvatskih oružanih i redarstvenih snaga tijekom Domovinskog rata, Official Gazette, no. 117/2003 – “the Liability Act”) now regulates the circumstances in which the Republic of Croatia is liable for damage caused by members of the army and the police during the Homeland War.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
